Stern, J.,
dissenting. I dissent from the opinion of the majority for the reason that, in my opinion, the errors complained of hy the appellant were prejudicial to him. The pre-trial motion to suppress evidence should have been sustained. Although the motion pertained primarily to the tape-recorded statement taken in Noble County, that statement was so closely related to the questionable conduct of the Guernsey County officials as to require an examination of their conduct as well.
If the motion had been sustained, neither the tape-recorded statement, nor the testimony by the Guernsey County sheriff, would have been admissible at trial. Because of the basic constitutional rights involved, I do not concur that the defense counsel’s failure, at trial, to object' to the testimony of the Guernsey County sheriff constituted a waiver.
An examination of the record of the preliminary hearing on the motion to suppress indicates that the appellant’s oral statement given to the Guernsey County officials, was not voluntarily made. Appellant testified at the preliminary hearing that he was told that his girl friend (fiancee) would be sent “to reform school” and that his brother would be held as “an accomplice before and after the fact” if he did not tell them he had committed the crime. He stated further that he was advised by the Guernsey County officials that they had about eight more counts against him. At trial, a Guernsey County law enforcement official testified that the appellant had been induced to admit that he had given some money, taken from the victim, to his girl friend. Subsequent to all of this, the appellant gave his oral statement to the Guernsey County officials, and agreed to lead them to the body of the victim, both of which acts directly implicated his participation in the crime in a manner which violated his constitutional rights.
*128In paragraph two of the syllabus of Spears v. State (1853), 2 Ohio St. 583, this court stated: “A confession induced by hope or fear, excited in the mind of the prisoner by the representations or threats of any one, is not to be considered as voluntary.” In this case, the testimony regarding the appellant’s oral statements, and his act in taking the officials to the body of the victim, under the circumstances, should not have been admitted in evidence.
Further, the effects of this coercion and inducement did not vanish when appellant was turned over to the Noble County authorities. The appellant himself stated that he “gathered that Noble County was going with Guernsey County.” That conclusion is supported by the fact that there was “no break in the stream of events,” beginning with the original custody by Guernsey County officials and continuing to the taking of the tape-recorded statement in Noble County. See Darwin v. Connecticut (1968), 391 U. S. 346, 349.
As stated in United States v. Bayer (1947), 331 U. S. 532, 540:
“Of course, after an accused has once let the cat out of the bag by confessing, no matter what the inducement, he is never thereafter free of the psychological and practical disadvantages of having confessed. He can never get the cat back in the bag. The secret is out for good. In such a sense, a later confession always may be looked upon as fruit of the first. * * *”
To find that appellant’s tape-recorded statement was freely and voluntarily given would be to find that none of the police irregularities heretofore mentioned extended beyond the Guernsey County interrogation. Absent a showing that the Noble County statement was not directly related to the earlier confession, it is my opinion that appellant’s Noble County statement was not obtained “by means sufficiently distinguishable from the underlying illegality to be purged of the primary taint.” State v. Bryson (1970), 22 Ohio St. 2d 224, 230, citing Wong Sun v. United States (1963), 371 U. S. 471, 487-488.
*129Accordingly, the trial court’s overruling of the motion to suppress the tape-recorded statement was, in my opinion, prejudicial, and neither the tape-recorded statement nor the prior oral statement should have been admitted in evidence at trial.
I agree with the majority’s conclusion, though for different reasons, that the tape-recorded statement itself was taken in violation of appellant’s Miranda rights, but I do not agree that such violation constituted harmless error.
Appellant’s tape-recorded statement, portions of which are found in footnote 3 of the majority opinion, includes appellant’s statement: “I want to see a lawyer sometime.'” (Emphasis added.) Therefore, I cannot agree with the majority’s statement that the appellant “did not indicate on the tape in any manner that he wished to consult counsel before speaking.” (Emphasis added.) To hold that appellant’s inclusion of the word “sometime” implies that he did not indicate in any manner that he wished to see an attorney prior to maldng a statement, would ignore that point of time at which the appellant’s need for an attorney was most critical. The fact that the appellant subsequently agreed to make a statement in no way corrects the error, for once he indicated that he wanted an attorney, the interrogation should have stopped, and no further questions should have been asked until legal counsel had been provided. As stated in Miranda v. Arizona (1966), 384 U. S. 436, 444:
“* * * If, however, he indicates in any m.anner and at any stage of the process that he wishes to consult with an attorney before speaking, there can be no questioning.” (Emphasis added.)
Tn State v. Cowans (1967), 10 Ohio St. 2d 96, this court held that “Where the trial court has admitted into evidence testimony relating to a confession obtained in violation of the federal Constitution * * * such error is prejudicial if ‘there is a reasonable possibility that the evidence complained of might have contributed to the convic*130tion.’ (Fahy v. Connecticut, 375 U. S. 85, and Chapman v. California, 87 S. Ct. 824, followed.)”
In view of the manner in which certain admissions were elicited from the appellant at a stage in the investigative proceedings where his constitutional rights were violated, and the fact that inquiries by the prosecutor were continued after appellant had requested the assistance of counsel, appellant’s constitutional rights were violated.
In my opinion, the judgment should be reversed and the cause remanded for a new trial.